                   Case: 1:12-cv-01132 Document #: 561-2 Filed: 11/16/18 Page 1 of 3 PageID #:8499




DEFENDANTS’ OBJECTIONS TO HAMILTON FEES



 Date of Service         Page # /      Described service provided              Hours    Basis for Objection
                         Line #                                                expended
 9/10/2015-11/18/2015    1/1-23        Multiple tasks                          3.3      Attorney Hamilton did not file an appearance
                                                                                        on this case until 1/20/2016
 1/20/2016 – 4/12/2016   1/28, 30,     Multiple entries involving review of    0.3      Excessive and unnecessary
                         31,           co-counsel’s filings
                         2/11, 30,     Review of co-counsel Dymkar’s           0.7        Excessive and unnecessary
                                       motions
                         2/18, 19,     Emails between co-counsel and           0.9        Excessive and unnecessary
                         26, 32, 33,   defense or court
                         36, 39, 40,
                         41
 11/22/2016              2/29          Attend status hearing                   1.5        Excessive and duplicative as co-counsel also
                                                                                          billed for this hearing
                         3/2,18, 28,   Review of co-counsel Dymkar’s filings   0.3        Excessive and unnecessary
                                       and other work
 2/22/2017               3/3           Attend status hearing                   1.0        Excessive and duplicative as co-counsel also
                                                                                          billed for this hearing
                         3/5,7, 8,     Review of emails between co-counsel     1.7        Excessive and unnecessary
                         10, 11, 12,   and defense or court staff
                         14, 16, 18,
                         19, 21, 22,
                         27, 30, 31,
                         32, 33
                         4/3, 4, 7,    Multiple emails between co-counsel      1.0        Excessive and unnecessary
                         10, 11, 12,   and courtroom staff
                         15, 25, 26,
                         38
 8/8/2017                4/35          Attend status hearing                   3.2        Excessive and duplicative as co-counsel also
                                                                                          billed for this hearing


                                                                    1
                 Case: 1:12-cv-01132 Document #: 561-2 Filed: 11/16/18 Page 2 of 3 PageID #:8500




                       5/1, 2, 11,     Multiple emails with co-counsel /        0.8   Excessive and necessary
                       13, 18, 19,     courtroom staff / defense counsel
                       27
                       5/17            Status hearing                           3.0   Excessive and duplicative as co-counsel also
                                                                                      billed for this hearing
8/23/2017              5/24, 26        Emails with Chris Shepherd               0.2   Excessive and duplicative
                       6/3, 4, 22,     Multiple emails between co-counsel       0.7   Excessive and unnecessary
                       24, 26, 27,     and court or defense counsel
                       33
                       6/30, 36,       Review of prior rulings and co-          2.2   Excessive, vague, duplicative
                       37              counsel filings and notes
                       7/1, 2, 3, 5,   Emails and other work (including         3.2   Work related to punitive damages which were
                       6, 7, 8, 9,     depositions) related to defendants’            ultimately traded for costs and not pursued by
                       10, 11, 12,     finances                                       Plaintiffs
                       13, 14, 15,
                       16, 18, 19,
                       20,
                       7/4, 21, 29,    Multiple emails between co-counsel       0.5   Excessive and duplicative
                       34, 36, 40      and defense counsel
                       7/39            Review of motion filed by co-counsel     0.1   Duplicative and unnecessary
                                       Dymkar
                       8/8, 11, 35     Multiple emails between co-counsel       0.3   Excessive and duplicative
                                       Dymkar and defense counsel
6/27/2018              9/1             Review attorney appearance for City      0.1   Duplicative – billed by co-counsel
                       9/20,21,        Multiple emails between co-counsel       0.9   Duplicative and unnecessary
                       22, 23, 25,     and defense counsel or courtroom
                       28, 29, 33,     staff
                       37
7/11/2018              10/2            Email related to defendants’ financial   0.1   Punitives traded for costs and not pursued by
                                       affidavit                                      Plaintiffs
7/11-7/13/2018         10/4, 5, 6,     Multiple emails between co-counsel       1.6   Duplicative and unnecessary
                       11, 12, 13,     and defense counsel or courtroom
                       14, 15, 16,     staff
                       18, 20, 22,

                                                                  2
                       Case: 1:12-cv-01132 Document #: 561-2 Filed: 11/16/18 Page 3 of 3 PageID #:8501




                             23, 27, 30,
                             32
7/12/2018                    10/17          Review work of co-counsel Dymkar      0.1    Duplicative and unnecessary
7/14-7/16/2018               11/6, 7, 9,    Multiple emails between co-counsel    0.7    Duplicative and unnecessary
                             10, 16, 17,    to witnesses or courtroom staff
                             23
7/17-7/20/2018               12/4, 7, 17,   Multiple emails between co-counsel    1.1    Duplicative and unnecessary
                             22, 28, 30,    to witnesses, courtroom staff or
                             31, 33, 34,    defense counsel
                             35
7/21-22/2018                 13/8, 29       Multiple emails concerning            0.2    Related to Motions in Limine that were denied
                                            testimony of Silva and Garcia and CPS
                                            salary chart
                             13/16, 20      Multiple emails between co-counsel    0.3    Excessive and duplicative
7/23-9/6/2018                14/1, 2, 3,    Multiple emails between co-counsel    1.1    Excessive and duplicative
                             12, 13, 14,    and defense counsel and court staff
                             15, 16, 18,
                             19, 20
9/13/2018                    14/21          Create trial book                     4.5    Excessive, duplicative, trial was over
Total disputed hours                                                              34.6




                                                                     3
